Per Curiam.
There cannot be a doubt that forty cents per inch is a fail and reasonable price for the reproductions, and that a charge of two dollars per inch is unjust, and highly extortionate. It may well be that wood engravings of a high class, such as would bginserted by the Appletons in theii illustrated books, would be worth $50 each, but it is utterly preposterous to •claim any such value for the common, not to say inferior, specimens that the plaintiff made for the defendant’s use. The evidence is so strongly against ■the price that the plaintiff, has charged for the reproductions that we deem this a fit case for the application of the rule laid down in Macniffe v. Ludington, 13 Abb. N. C. 407, and we therefore shall overrule the judgment of the justice of the district court. The judgment of the district court will be reversed absolutely, unless the plaintiff should consent to modify-it by» reducing it to a sum that will give to the plaintiff as damages the price of the work computed at 40 cents per inch. To this amount of damages may be added the costs of this action, except the costs of this appeal, which we shall not award to either party.